Title: To James Madison from James Fenner, 3 August 1812
From: Fenner, James
To: Madison, James


Sir
Providence August 3rd. 1812
I am informed that Judge Barnes of this District, in consequence of a severe malady under which he is now suffering without hope of recovery, has sent forward his resignation as District Judge.
Presuming the report to be true, I take the liberty of nominating the Hon David Howell, at present our District Attorney, as the Successor of Judge Barnes. Your knowledge of Mr Howell renders it unnecessary for me to mention the several honorable appointments which he has held from both the National and State Governments. He was one of the Commissioners appointed by President Washington for ascertaining the St. Croix boundary; and is now a Commissioner under Massachusetts for settling the conflicting land titles in the Province of Maine. As a literary Gentleman and a Lawyer he is without a rival in this State; I think, therefore, that his appointment would give general satisfaction. With highest respect and Esteem, Your Obt Servt.
J Fenner
